Citation Nr: 0807012	
Decision Date: 02/29/08    Archive Date: 03/06/08	

DOCKET NO.  05-34 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet.  

2.  Entitlement to service connection for a gastrointestinal 
disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for heat/cold exposure 
to the entire body.  

5.  Entitlement to service connection for erectile 
dysfunction.  

6.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	J.S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1967 to 
November 1969.  For combat service in the Republic of 
Vietnam, he was awarded the Combat Infantryman Badge and the 
Air Medal, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The veteran was treated for several months in 1968 for a 
bacterial ecthyma infection of the hands, legs and feet, but 
this was shown to have resolved by the time of service 
separation, there is no objective evidence of continuity of 
symptomatology of this skin disorder for many years after 
service, and the veteran has presently been diagnosed for 
hyperhidrosis of the feet of several years duration, and the 
only competent clinical opinion on file is that hyperhidrosis 
at present is causally unrelated to ecthyma manifested during 
service.  

3.  The veteran has current diagnoses of both dyspepsia and 
irritable bowel syndrome, neither of which was manifested 
during or for many years after service, and a preponderance 
of the competent clinical evidence on file is against a claim 
that these problems are secondary to or aggravated by 
service-connected PTSD.  

4.  Hypertension was not manifested during or to a 
compensable degree within one year after service, was 
manifested in the mid-1970's, and a preponderance of the 
competent clinical evidence on file is against a claim that 
hypertension is secondary to service-connected PTSD.  

5.  There is a complete absence of any competent clinical 
evidence that the veteran has at present any identifiable 
disability or pathology attributable to heat and cold 
exposure during service.  

6.  Erectile dysfunction was not manifested during or for 
many years after service separation, and a preponderance of 
the competent clinical evidence on file is against the 
veteran's claim that erectile dysfunction is secondary to 
service-connected PTSD.  

7.  PTSD results in not more than moderate symptoms 
interfering with occupational and social function, the 
veteran has consistently been employed on a full time basis, 
he is not shown to seek or require any form of ongoing 
treatment for PTSD, and the evidence on file does not show 
that the veteran is affected by suicidal ideation, 
obsessional rituals, intermittently illogical, obscure or 
irrelevant speech, near-continuous (or any) panic attacks, 
impaired impulse control, spatial disorientation or any 
significant portion of the schedular criteria for the next 
higher 70 percent evaluation.  


CONCLUSIONS OF LAW

1.  A skin disorder of the feet, dyspepsia, irritable bowel 
syndrome, hypertension, disability attributable to heat and 
cold exposure of the entire body, and erectile dysfunction 
were not incurred or aggravated in active military service, 
hypertension was not manifested to a compensable degree 
within one year after service separation, and none of these 
disorders are causally attributable to or aggravated by other 
service-connected disability, including PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

2.  The criteria for an initial evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in December 2004, 
prior to the issuance of the rating decision now on appeal 
from July 2005.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advise to submit any relevant evidence in his 
possession.  The service medical records were collected, 
certain earlier private treatment records were collected, and 
the veteran was provided a series of special VA examinations 
which are adequate for rating purposes, and which included a 
review of the claims folder and a request for clinical 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  The 
veteran submitted written argument in his behalf and two 
medical journal articles relevant to his claims.  All known 
available evidence has been collected for review and VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the appeal of the initially assigned 50 
percent evaluation for PTSD, the Board notes that the US 
Court of Appeals for Veterans Claims (Court), in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) 
clarified VA's notice obligations in increased rating claims.  
The instant appeal originates, however, from the grant of 
service connection for the disorder at issue.  Consequently, 
Vazquez-Flores is inapplicable.  All known available evidence 
of PTSD disability is presently on file, the specific rating 
criteria were provided him in the October 2005 Statement of 
the Case, and the veteran is represented by counsel.  


SERVICE CONNECTION CLAIMS

Law and Regulation:  Service connection may be established 
for disease or injury incurred or aggravated in line of 
active military duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain specified 
diseases, including hypertension, which are shown to have 
become manifest to a compensable degree within one year after 
service separation.  38 U.S.C.A. §§  1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at that time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will also be 
service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

Skin disorder of feet:  The veteran contends that a chronic 
skin disorder manifested during service, and that this 
disorder has intermittently recurred since that time.  

The service medical records do reveal that from around June 
through November 1968, the veteran was treated for a chronic 
bacterial/fungal ecthyma of the hands, legs and feet.  The 
records pretty consistently refer to this problem as ecthyma, 
although ringworm was also noted.  Treatment was with 
antibacterial and/or antibiotic topical applications, soaks, 
and erythromycin.  The last documented treatment was in late 
November 1968.  When the veteran was returned from his 
overseas tour, he was assigned to Fort Benning, Georgia and 
there are no further notations of treatment for ecthyma or 
ringworm.  At the time of the veteran's physical examination 
for separation in August 1969, the head, face, lower 
extremities, feet, and skin were noted to be normal, and 
there is no documented complaints or findings of chronic skin 
problems.  In the accompanying report of medical history 
completed by the veteran himself in conjunction with his 
separation examination, he specifically noted that he did not 
have any skin diseases.  

There is, thereafter, a complete absence of any objective 
evidence of chronicity of symptoms consistent with those 
exhibited during military service for some decades after 
service separation.  Following his separation examination, 
the veteran was seen by the dermatology service in 
October 1969 at the Fort Benning Army Hospital Annex for 
removal of a wart from the left arm.  This dermatological 
service consultation note makes no mention of any complaint 
or finding with respect to chronic skin disorder of the feet, 
or elsewhere.  Private treatment records from 1983 through 
1992 also contain no complaints, findings, diagnoses 
or treatment for chronic skin problems.  

In July 2005, the veteran was provided a VA examination of 
his skin, and the claims folder was made available and 
reviewed in conjunction with the examination.  The 
examination report indicates the veteran stated that he had 
lesions on the feet which were "...only present for the [l]ast 
2-3 yrs.  None on hands."  The finding from examination was 
hyperhidrosis which is essentially an abnormal and/or 
excessive amount of sweating.  The examining physician noted 
that the veteran was treated chronically in 1968 for an 
ecthyma infection of the hands and feet, but that there were 
no complaints or findings regarding the skin at service 
separation.  He reported that the veteran's current problem 
appeared to be hyperhidrosis which was unrelated to the 
veteran's bacterial infection during service.  Current 
findings of lesions on the plantar surfaces of the feet were 
only of recent onset.  

A preponderance of the evidence on file is against the 
veteran's claim for service connection for a chronic skin 
disorder of the feet.  He is shown to have had an acute 
episode of a bacterial infection affecting the feet, legs and 
hands during service, but the objective evidence on file 
shows that this was acute and transitory and resolved prior 
to service separation.  At separation, there was no finding 
of any skin disorder, and the veteran himself noted that he 
did not have any skin disease at that time.  There are 
thereafter decades following service with no objective 
evidence of chronic skin disease.  Current findings of 
hyperhidrosis are not associated with an acute bacterial 
infection decades earlier.  The examiner noted that the 
veteran's feet were now the only affected area, whereas 
during service the areas affected included both the hands and 
feet.  The representative has argued that the examination 
does not state to a virtual certainty that the current 
diagnosis is hyperhidrosis.  VA is under no duty to establish 
the veteran's current skin disorder of the feet to a virtual 
certainty.  The veteran did not submit any competent clinical 
evidence or opinion showing that a skin disease of the feet 
at present is causally attributable to incidents of service.  
A preponderance of the evidence is against that claim.  

Dyspepsia, irritable bowel syndrome (IBS):  The veteran 
contends that his current diagnosis of dyspepsia and/or IBS 
is secondary to service-connected PTSD.  In support, a 
medical journal article was provided indicating that stress 
can increase acid production in a person's stomach, which in 
turn increases the risk for developing an irritable bowel.  A 
submitted article from the Psychiatric Times provides a 
generalized discussion of PTSD.  The article states that in 
addition to depression, anxiety and substance abuse, PTSD "is 
associated with" hypertension, bronchial asthma, peptic 
ulcers and other diseases."  

The service medical records do not contain any complaint, 
finding, diagnosis or treatment for dyspepsia, IBS, or any 
other chronic gastrointestinal problem.  There is no 
objective evidence of chronicity of gastrointestinal symptoms 
for decades after service separation.  

In July 2005, the veteran was provided a VA examination for 
esophagus and hiatal hernia and the claims folder was 
available and reviewed.  Although this gastrointestinal upset 
was reported to have existed for many years, the date of 
onset was "unknown."  There was no history of hospitalization 
or surgery.  An upper GI series and esophagram performed in 
2002 had been negative.  The diagnosis was dyspepsia.  The 
examiner also indicated that the veteran reported having 
nightmares and flashback about once weekly, but also reported 
that he awakened every night with abdominal pain, drinking 
water for relief.  The examiner stated that if the veteran 
awakened every night with abdominal pain, but only had 
nightmares once weekly, this was an indication that abdominal 
pain was not causally related to symptoms of PTSD.  
Furthermore, this doctor wrote that current medical science 
"tells us that post-traumatic stress disorder does not 
specifically cause changes in the gastrointestinal tract, so 
PTSD did not cause any stomach issue or bowel disease."  

Also in July 2005, the veteran was provided a VA examination 
for stomach, duodenum and peritoneal adhesions, which 
included a review of the claims folder.  The veteran's 
principle complaint at this examination was diarrhea which 
occurred about every two weeks.  There was no weight loss, 
malnutrition or anemia and the finding from examination was 
IBS.  The examiner wrote that IBS did not appear causally 
related to PTSD because the veteran only mentioned symptoms 
of diarrhea occurring very infrequently and that the veteran 
"denied any mental health issues causing any diarrhea 
episodes."  With diarrhea occurring perhaps twice in one week 
and then not at all for several weeks, it did not appear that 
chronic PTSD was the cause of the veteran's IBS or diarrhea 
symptoms.  He also reported that there were no apparent 
aggravation issues.  

The veteran was also provided a July 2005 VA examination for 
PTSD which also included a review of the claims folder.  
After review of the file and conduct of examination, this 
physician also stated that there was no evidence that PTSD 
caused or aggravated gastrointestinal disorders.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for dyspepsia and/or 
IBS secondary to service-connected PTSD.  Three separate 
physicians examined the veteran and reviewed the claims 
folder and each provided an opinion contrary to the veteran's 
claim.  Each of these physicians stated that there was no 
competent medical authority supporting a finding that 
gastrointestinal disorders were directly attributable to 
PTSD, and there were other reasons and bases provided in the 
individual examinations.  The only evidence submitted in 
support was a PTSD article in the Psychiatric Times which 
stated that PTSD was "associated with" peptic ulcers and 
other diseases.  The Board does not find this particular 
piece of literature to be compelling.  It does not provide 
any scientific basis revealing a direct causal connection 
between post-traumatic stress and gastrointestinal disorders 
and the words "associated with" is not the same as "caused 
by."  A preponderance of the competent clinical evidence on 
file is against the veteran's claim for a gastrointestinal 
disorder secondary to PTSD.  

Hypertension:  The veteran contends that his hypertension is 
secondary to service-connected PTSD.  In support, he 
submitted an article from the Psychiatric Times which 
reported that PTSD was "associated with" hypertension.  

In July 2005, the veteran was provided a VA examination for 
hypertension which included a review of the claims folder.  
The date of the veteran's onset of hypertension was recorded 
as the mid-1970's.  Current treatment included three daily 
medications.  The cardiac examination was normal.  X-ray 
study of the heart was normal.  Hypertensive heart disease 
was not present.  The examining physician wrote that current 
medical knowledge did not include any scientific finding that 
PTSD caused a host of diseases, and it certainly did not 
cause changes in vessels which would lead to a hypertensive 
issue, nor to any changes in the kidney.  Further, the doctor 
wrote that the veteran's hypertension was most likely related 
to essential hypertension, which is present in the vast 
majority of the general population who have hypertension.  
The veteran's blood pressure had been under good control on 
proper medication and there appeared to be no aggravation 
issues either.  The veteran was also provided a VA 
examination for PTSD in July 2005, which included a review of 
the claims folder, and the examining board certified 
psychiatrist also reported that he was aware of no competent 
evidence that PTSD caused hypertension.  Furthermore, this 
physician noted in his psychiatric examination that the 
veteran was first treated for major depression in 1994 and 
that treatment records from that period on file specifically 
did not include any finding, diagnosis, or symptomatology 
consistent with a diagnosis of PTSD.  He provided a positive 
diagnosis at present of PTSD, but indicated that it was of 
delayed onset.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for hypertension 
secondary to PTSD.  There is certainly no evidence that the 
veteran manifested hypertension during service or to a 
compensable degree within the first year after service, and 
the veteran does not argue that this is the case.  The Board 
finds that the two competent clinical opinions by VA 
examiners indicating that there is no accepted medical basis 
for concluding that hypertension is secondary to PTSD 
outweigh the article in the Psychiatric Times reporting that 
PTSD "is associated with" hypertension.  That article 
certainly contains no scientific or clinical findings 
demonstrating a cause and effect basis for such conclusion.  
Finally, because the veteran's hypertension had onset in the 
mid-1970's and PTSD of a delayed onset did not manifest until 
sometime later in the mid to late 1990's, hypertension cannot 
be secondary to PTSD since it predated PTSD by some 20 years.  

Heat-Cold Exposure:  The veteran argues that he was exposed 
to extreme levels of heat during service in Vietnam and that 
he was provided salt tablets to deal with the heat.  In 
response to RO adjudications finding no competent clinical 
diagnosis of any disability attributable to extreme heat or 
cold exposure, it is argued that examinations provided were 
inadequate.  

There is a complete absence of any competent clinical finding 
or diagnosis of any disease or injury or pathology 
attributable to the veteran's exposure to extreme heat or 
cold during service in any evidence on file including the 
service medical records and all records from after service.  
The veteran was provided a battery of VA examinations in 
July 2005, and none of these examinations revealed any 
finding or diagnosis of a disability attributable to exposure 
to extreme heat or cold.  The veteran presented no competent 
clinical evidence which in any way shows or suggests that he 
has at present any identifiable disability attributable to 
exposure to extreme heat or cold.  In the absence of any 
evidence of current disability, VA has no further duty to 
assist in identifying whether such disability may exist at 
present.  

Erectile Dysfunction (ED):  The veteran argues that he has ED 
which is secondary to service-connected PTSD.  In support, 
the veteran submitted an article about erectile dysfunction 
by an assistant professor of a urology department of a 
medical college.  This article reports that the etiology of 
ED is usually "multifactorial;"  organic, physiologic, 
endocrine, and psychogenic factors are generally involved in 
the ability to obtain and maintain erections.  It stated that 
mental health disorders, particularly depression, were likely 
to affect sexual performance.  It also provided that studies 
had shown a higher rate of sexual dysfunction in veteran's 
with PTSD than in those veterans without PTSD.  It further 
stated that vascular diseases accounted for nearly half of 
all cases of ED in men older than 50 years, and vascular 
diseases included arterial hypertension.  This article also 
specifically noted that medications related to treatment of 
vascular disease were also causally associated with ED.  

In July 2005, the veteran was provided a VA examination for 
PTSD which included a review of the claims folder.  After 
completing a review of the evidence on file and conducting an 
examination, this physician concluded that the veteran had 
separate, stand-alone psychiatric diagnoses of PTSD and 
depression which were separate and unrelated.  The onset of 
depression in the early 1990's was attributable to incidents 
entirely unrelated to service, and preexisted the delayed 
onset of PTSD.  This board certified psychiatrist stated that 
the veteran's sexual dysfunction in this case was more likely 
related to his earlier pituitary gland surgery, and the 
evidence on file does reveal that in 2002, the veteran 
underwent surgery for removal of a tumor of  his pituitary 
gland.  He further wrote that there was no evidence that PTSD 
caused or aggravated sexual disorders.  

A preponderance of the evidence on file is against a finding 
that the veteran has ED secondary to PTSD.  Although the 
medical article submitted in support referred to a study 
showing higher rates of sexual dysfunction in veterans with 
PTSD than those without, this article did not contain any 
competent scientific opinion explaining or supporting a 
conclusion that post-traumatic stress disorder could directly 
result in erectile dysfunction.  This article is general in 
nature and not specific to the veteran.  The board certified 
psychiatrist who examined the veteran in 2005 stated there 
was no scientific causal connection between PTSD and erectile 
dysfunction, and specifically reported that the most likely 
cause of the veteran's erectile dysfunction was pituitary 
gland surgery conducted in 2002.  Additionally, the Board 
notes that the veteran had hypertension since the mid-1970's 
and is documented as taking three separate medications for 
control of hypertension.  The medical article submitted by 
the veteran about erectile dysfunction specifically provides 
that vascular diseases account for nearly half of all cases 
of ED, and also provides that medication to treat vascular 
disease also results in ED.  

INCREASED RATING - PTSD

Law and Regulation:  The Schedule for Rating Disabilities 
(Schedule) will be used for evaluating the degree of 
disability in claims for disability compensation.  The 
provisions of the Schedule represent the average impairment 
of earning capacity in civil occupations resulting from those 
disabilities, as far as can be determined.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

The use of manifestations and symptoms not resulting from 
service-connected disease or injury in establishing the 
proper evaluation for a service-connected disability is 
prohibited.  This is the rule against pyramiding of 
disability evaluations.  38 C.F.R. § 4.14.  

In evaluating psychiatric disability, raters will consider 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  
Evaluations shall be assigned based upon all the evidence of 
record that bears on occupational and social impairment.  
Social impairment will be considered, but an evaluation may 
not be assigned based solely upon social impairment.  
38 U.S.C.A. § 4.126.  

The veteran's PTSD is evaluated in accordance with the 
general rating formula for mental disorders.  He is already 
in receipt of a 50 percent evaluation, which is warranted for 
a degree of occupational and social impairment with such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficultly in establishing and maintaining effective work 
and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

The next higher 70 percent evaluation requires objective 
evidence of symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficultly in adapting 
distressful circumstances; inability to establish and 
maintain effective relationships.  Id.  

Analysis:  The veteran was first seen for psychiatric 
symptoms in November 1994.  The principally stated stressor 
in a psychiatric evaluation at that time was that he had been 
laid off from his job after he had been working there for 27 
years.  He was having problems with a new boss.  Associated 
stressors were worries of losing his home, and that his wife 
would lose her job as well.  There was a family history of 
depression.  It was specifically reported that the veteran 
denied "that his Vietnam experience is causing him as much 
trouble as other people."  He denied symptoms that would be 
consistent with PTSD.  The diagnostic impression was a major 
depressive episode.  

The veteran was provided a VA examination for PTSD in 
July 2005.  It was noted the veteran had undergone surgical 
removal of a pituitary tumor in 2002, and that he was on 
replacement hormones.  It was noted that there was no current 
treatment for any mental disorder nor had there ever been a 
psychiatric hospitalization.  The veteran reported having 
symptoms consistent with a PTSD diagnosis.  The prior 
outpatient treatment for depression in 1994 was noted, along 
with the fact that there were no signs of PTSD at that time.  
The veteran reported occasional nightmares from which it took 
him approximately 10 to 15 minutes to return to sleep.  His 
reactions to things that reminded him of Vietnam did not 
reach the level of a flashback.  Anger was a primary 
emotional reaction, there was some decrease in interests and 
some sense of isolation from others with some difficulty 
concentrating.  When asked about symptoms, the veteran 
referred to a small spiral notebook.  The veteran's combat 
service in Vietnam was noted, and there had been no combat 
wound sustained.  The veteran had been married 35 years with 
one adult son and was noted to have "good relations."  There 
was no history of suicide attempt, assaultiveness, or 
substance abuse.  

The veteran was appropriately dressed, there was no 
psychomotor activity, speech was spontaneous, clear, and 
coherent and attitude was cooperative.  Affect was mildly 
apprehensive and mood was unhappy and worried.  Attention was 
intact and the veteran was fully oriented to time, place and 
person.  Thought process was logical, relevant, and coherent, 
and there were no delusions.  Judgment was intact, insight 
was good, and intelligence was above average.  There were no 
episodes of violence and impulse control was good.  The 
veteran had the ability to maintain personal hygiene and 
there was no problem with activities of daily living.  
Remote, recent and immediate memory were normal.  

The overall degree of severity of PTSD symptoms was 
considered "moderate."  The diagnoses from record review and 
examination were both PTSD and depression.  In this case, the 
board certified psychiatrist specifically noted that the PTSD 
and major depression were two separate disorders, each with a 
clinical course separate from the other.  The global 
assessment of functioning (GAF) for PTSD was 56, and for 
depression was 52.  The veteran was currently employed and 
had been for 10 to 20 years.  He had not missed work because 
of PTSD symptoms.  

The Board finds that a clear preponderance of the evidence on 
file is against an award in excess of 50 percent for PTSD.  
Indeed, the veteran is not shown by the objective evidence on 
file to meet many of the criteria which are required for his 
currently assigned 50 percent evaluation, such as stereotyped 
speech, panic attacks more than once a week, impairment of 
memory, impaired judgment, and impaired abstract thinking.  

The assigned GAF score of 56 is reflective of not more than 
moderate symptoms, which was the characterization of symptoms 
provided by the board certified psychiatrist.  There is 
simply an absence of objective evidence revealing that the 
veteran has significant suicidal ideation, obsessional 
rituals, illogical-obscure, or irrelevant speech, near-
continuous panic attacks, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
and an inability to establish and maintain effective 
relationships.  The veteran has never apparently sought or 
required any form of ongoing treatment or counseling for 
PTSD, he is and has been employed on a full time basis with 
no loss of work due to PTSD, and he has a functioning family 
relationship.  Considering that the board certified 
psychiatrist also found that the veteran was marginally more 
affected by depression which was a separate entity from PTSD, 
no higher evaluation may be assigned for PTSD based upon any 
symptoms attributable to depression.  38 C.F.R. § 4.14.  


ORDER

Entitlement to service connection for a skin disorder of the 
feet is denied.  

Entitlement to service connection for a gastrointestinal 
disorder is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for disability attributable 
to extreme heat/cold exposure is denied.  

Entitlement to service connection for erectile dysfunction is 
denied.  

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


